Exhibit 10.4



FINAL



THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY
STATE SECURITIES LAWS, AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR, SUBJECT TO SECTION 11 HEREOF, AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
ACT, OR ANY APPLICABLE STATE SECURITIES LAWS.



WARRANT AGREEMENT



To Purchase Shares of the Common Stock of



AXSOME THERAPEUTICS, INC.



Dated as of September 25, 2020 (the “Effective Date”)



WHEREAS, Axsome Therapeutics, Inc., a Delaware corporation (the “Company”), has
entered into a Loan and Security Agreement of even date herewith (as amended and
in effect from time to time, the “Loan Agreement”) with Hercules Capital, Inc.,
a Maryland corporation (the “Warrantholder”), in its capacity as administrative
agent, and the lender parties thereto;



WHEREAS, pursuant to the Loan Agreement and as additional consideration to the
Warrantholder for, among other things, its agreements in the Loan Agreement, the
Company has agreed to issue to the Warrantholder this Warrant Agreement,
evidencing the right to purchase shares of the Company’s Common Stock (this
“Warrant”, “Warrant Agreement”, or this “Agreement”);

NOW, THEREFORE, in consideration of the Warrantholder having executed and
delivered the Loan Agreement and provided the financial accommodations
contemplated therein, and in consideration of the mutual covenants and
agreements contained herein, the Company and Warrantholder agree as follows:

SECTION 1.GRANT OF THE RIGHT TO PURCHASE COMMON STOCK.

(a)For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the number of fully paid and non-assessable shares of Common Stock (as defined
below) as determined pursuant to Section 1(b) below, at a purchase price per
share equal to the Exercise Price (as defined below). The number and Exercise
Price of such shares are subject to adjustment as provided in Section 8. As used
herein, the following terms shall have the following meanings:

“Act” means the Securities Act of 1933, as amended.

“Charter” means the Company’s Certificate of Incorporation, as may be amended
and in effect from time to time.

“Common Stock” means the Company’s common stock, $0.0001 par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common stock may be converted or exchanged
in a reorganization, recapitalization or similar transaction.





--------------------------------------------------------------------------------

“Exercise Price” means $80.43, subject to adjustment from time to time in
accordance with the provisions of this Warrant.

“Liquid Sale” means the closing of a Merger Event in which the consideration
received by the Company and/or its stockholders, as applicable, consists solely
of cash and/or Marketable Securities.

“Marketable Securities” in connection with a Merger Event means securities
meeting all of the following requirements: (i) the issuer thereof is then
subject to the reporting requirements of Section 13 or Section 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and is then
current in its filing of all required reports and other information under the
Act and the Exchange Act; (ii) the class and series of shares or other security
of the issuer that would be received by the Warrantholder in connection with the
Merger Event were the Warrantholder to exercise this Warrant on or prior to the
closing thereof is then traded on a national securities exchange or
over-the-counter market, and (iii) following the closing of such Merger Event,
Warrantholder would not be restricted from publicly re-selling all of the
issuer’s shares and/or other securities that would be received by Warrantholder
in such Merger Event were Warrantholder to exercise this Warrant in full on or
prior to the closing of such Merger Event, except to the extent that any such
restriction (x) arises solely under federal or state securities laws, rules or
regulations, and (y) does not extend beyond six (6) months from the closing of
such Merger Event.

“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity, or (iii) any sale by holders of the
outstanding voting equity securities of the Company in a single transaction or
series of related transactions of shares constituting a majority of the
outstanding combined voting power of the Company.

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the then-effective Exercise Price multiplied by the number of shares of
Common Stock as to which this Warrant is then exercised.



“Warrant Coverage” means 2.50% times the aggregate principal amount of Term Loan
Advances (as defined in the Loan Agreement) made and funded under the Loan
Agreement from time to time (but exclusive of any paid-in-kind interest that is
capitalized as principal).

(b)Number of Shares. This Warrant shall be exercisable for a number of shares of
Common Stock equal to the quotient derived by dividing (i) the Warrant Coverage
by (ii) the Exercise Price, subject to adjustment from time to time in
accordance with the provisions of this Warrant.



SECTION 2.TERM OF THE AGREEMENT.

The term of this Agreement and the right to purchase Common Stock as granted
herein shall commence on the Effective Date and, subject to Section 8(a) below,
shall be exercisable for a period ending upon the seventh (7th) anniversary of
the Effective Date.

SECTION 3.EXERCISE OF THE PURCHASE RIGHTS.

(a)Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set



2

--------------------------------------------------------------------------------

forth in Section 2, by tendering to the Company at its principal office a notice
of exercise in the form attached hereto as Exhibit I (the “Notice of Exercise”),
duly completed and executed. Promptly upon receipt of the Notice of Exercise and
the payment of the Purchase Price in accordance with the terms set forth below,
and in no event later than three (3) business days thereafter, the Company shall
issue to the Warrantholder , via book entry, the number of shares of Common
Stock purchased and shall execute the acknowledgment of exercise in the form
attached hereto as Exhibit II (the “Acknowledgment of Exercise”) indicating the
number of shares which remain subject to future purchases under this Warrant, if
any.



The Purchase Price may be paid at the Warrantholder’s election either (i) by
cash or check, or (ii) by surrender of all or a portion of the Warrant for
shares of Common Stock to be exercised under this Agreement and, if applicable,
an amended Agreement setting forth the remaining number of shares purchasable
hereunder, as determined below (“Net Issuance”). If the Warrantholder elects the
Net Issuance method, the Company will issue shares of Common Stock in accordance
with the following formula:



X = Y(A-B)

A



Where:

X = the number of shares of Common Stock to be issued to the Warrantholder.

Y = the number of shares of Common Stock requested to be exercised under this
Agreement.

A = the then-current fair market value of one (1) share of Common Stock at the
time of exercise.

B = the then-effective Exercise Price.

For purposes of the above calculation, the current fair market value of shares
of Common Stock shall mean with respect to each share of Common Stock:



(i)at all times when the Common Stock shall be traded on a national securities
exchange, inter-dealer quotation system or over-the-counter bulletin board
service, the fair market value of one (1) share of Common Stock shall be deemed
to be the prior day closing price before the day the current fair market value
of the securities is being determined;



(ii)if the exercise is in connection with a Merger Event, the fair market value
of a share of Common Stock shall be deemed to be the per share value received by
the holders of the outstanding shares of Common Stock pursuant to such Merger
Event as determined in accordance with the definitive transaction documents
executed among the parties in connection therewith; or



(iii)in cases other than as described in the foregoing clauses (i) and (ii), the
current fair market value of a share of Common Stock shall be determined in good
faith by the Company’s Board of Directors.



Upon partial exercise by either cash or Net Issuance, prior to the expiration or
earlier termination hereof, the Company shall promptly amend this Agreement to
reflect the remaining number of shares and/or other securities purchasable
hereunder. All other terms and conditions of such amended Agreement shall be
identical to those contained herein, including, but not limited to the Effective
Date hereof.





3

--------------------------------------------------------------------------------

(b)Exercise Prior to Expiration. To the extent this Warrant is not previously
exercised as to all shares subject hereto, and if the then-current fair market
value of one share of Common Stock is greater than the Exercise Price then in
effect, or, in the case of a Liquid Sale, where the value per share of Common
Stock (as determined as of the closing of such Liquid Sale in accordance with
the definitive agreements executed by the parties in connection with such Merger
Event) to be paid to the holders thereof is greater than the Exercise Price then
in effect, this Agreement shall be deemed automatically exercised on a Net
Issuance basis pursuant to Section 3(a) (even if not surrendered) as of
immediately before its expiration determined in accordance with Section 2. For
purposes of such automatic exercise, the fair market value of one share of
Common Stock upon such expiration shall be determined pursuant to Section 3(a).
To the extent this Warrant or any portion hereof is deemed automatically
exercised pursuant to this Section 3(b), the Company agrees to promptly notify
the Warrantholder, upon written request, of the number of shares of Common Stock
if any, the Warrantholder is to receive by reason of such automatic exercise,
and shall issue the Warrantholder such shares via book entry.



SECTION 4.RESERVATION OF SHARES.

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of shares of its Common Stock to provide for
the exercise of the rights to purchase Common Stock as provided for herein.

SECTION 5.NO FRACTIONAL SHARES OR SCRIP.

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the then fair
market value of one share of Common Stock.

SECTION 6.NO RIGHTS AS STOCKHOLDER.

Without limitation of any provision hereof, Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.

SECTION 7.WARRANTHOLDER REGISTRY.

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g) below. Warrantholder
may change such address by giving written notice of such changed address to the
Company.

SECTION 8.ADJUSTMENT RIGHTS.

The Exercise Price and the number of shares of Common Stock purchasable
hereunder are subject to adjustment from time to time, as follows:

(a)Merger Event. In connection with a Merger Event that is a Liquid Sale, this
Warrant shall, on and after the closing thereof, automatically and without
further action on the part of any party or other person, represent the right to
receive the consideration payable on or in respect of all shares of Common Stock
that are issuable hereunder as of immediately prior to the closing of such
Merger Event less the Purchase Price for all such shares of Common Stock (such
consideration to include both the consideration payable at the closing of such
Merger Event and all deferred consideration payable thereafter, if any,
including, but not limited to, payments of amounts deposited at such closing
into escrow and payments in the nature of earn-outs, milestone payments or other
performance-based payments, subject to the terms of the definitive agreements
governing the Merger Event), and such Merger Event consideration shall be paid
to Warrantholder as and when it is paid to the holders of the



4

--------------------------------------------------------------------------------

outstanding shares of Common Stock. In connection with a Merger Event that is
not a Liquid Sale, the Company shall cause the successor or surviving entity to
assume this Warrant and the obligations of the Company hereunder on the closing
thereof, and, thereafter this Warrant shall be exercisable for the same number
and type of securities or other property as the Warrantholder would have
received in consideration for the shares of Common Stock issuable hereunder had
it exercised this Warrant in full as of immediately prior to such closing, at an
aggregate Exercise Price no greater than the aggregate Exercise Price in effect
as of immediately prior to such closing, and subject to further adjustment from
time to time in accordance with the provisions of this Warrant. The provisions
of this Section 8(a) shall similarly apply to successive Merger Events.

(b)Reclassification of Shares. Except for Merger Events subject to Section 8(a),
if the Company at any time shall, by combination, reclassification, exchange or
subdivision of securities or otherwise, change any of the securities as to which
purchase rights under this Agreement exist into the same or a different number
of securities of any other class or classes of securities, this Agreement shall
thereafter represent the right to acquire such number and kind of securities as
would have been issuable as the result of such change with respect to the
securities which were subject to the purchase rights under this Agreement
immediately prior to such combination, reclassification, exchange, subdivision
or other change. The provisions of this Section 8(b) shall similarly apply to
successive combination, reclassification, exchange, subdivision or other change.

(c)Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Stock, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.

(d)Stock Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:

(i)pay a dividend with respect to the outstanding shares of Common Stock payable
in additional shares of Common Stock, then the Exercise Price shall be adjusted,
to that price determined by multiplying the Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
dividend or distribution, and the number of shares of Common Stock for which
this Warrant is exercisable shall be proportionately increased; or

(ii)make any other dividend or distribution on or with respect to Common Stock,
except any dividend or distribution (A) in cash, or (B) specifically provided
for in any other clause of this Section 8, then, in each such case, provision
shall be made by the Company such that the Warrantholder shall receive upon
exercise or conversion of this Warrant a proportionate share of any such
dividend or distribution as though it were the holder of the Common Stock (or
other stock for which the Common Stock is convertible) as of the record date
fixed for the determination of the stockholders of the Company entitled to
receive such dividend or distribution.

(e)Notice of Certain Events. If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Stock, payable in stock, cash, property
or other securities (provided that Warrantholder in its capacity as lender under
the Loan Agreement consents to such dividend); (ii) the Company shall offer for
subscription pro rata to the holders of its Common Stock any



5

--------------------------------------------------------------------------------

additional shares of stock of any class or other rights; (iii) there shall be
any Merger Event; or (iv) there shall be any voluntary dissolution, liquidation
or winding up of the Company; then, in connection with each such event, the
Company shall give the Warrantholder notice thereof at the same time and in the
same manner as it gives notice thereof to the holders of outstanding Common
Stock.



SECTION 9.REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY.

(a)Reservation of Common Stock. The Company covenants and agrees that all shares
of Common Stock, if any, that may be issued upon the exercise of the rights
represented by this Warrant will, upon issuance, be validly issued and
outstanding, fully paid and non-assessable. The Company further covenants and
agrees that the Company will, at all times during the term hereof, have
authorized and reserved, free from preemptive rights, a sufficient number of
shares of Common Stock to provide for the exercise of the rights represented by
this Warrant. If at any time during the term hereof the number of authorized but
unissued shares of Common Stock shall not be sufficient to permit exercise of
this Warrant in full, the Company will take such corporate action as may, in the
opinion of its counsel, be necessary to increase its authorized but unissued
shares of Common Stock to such number of shares as shall be sufficient for such
purposes.

(b)Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the shares of Common Stock,
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement: (1) does not violate the Company’s Charter or current
bylaws; (2) does not contravene any law or governmental rule, regulation or
order applicable to it; and (3) does not and will not contravene any provision
of, or constitute a default under, any indenture, mortgage, contract or other
instrument to which it is a party or by which it is bound. This Agreement
constitutes a legal, valid and binding agreement of the Company, enforceable in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting creditors’
rights generally (including, without limitation, fraudulent conveyance laws) and
by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(c)Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Act and any filing required by applicable state securities law, which
filings will be effective by the time required thereby.

(d)  Exempt Transaction. Subject to the accuracy of the Warrantholder’s
representations in Section 10, the issuance of the Common Stock upon exercise of
this Agreement will constitute a transaction exempt from (i) the registration
requirements of Section 5 of the Act, in reliance upon Section 4(a)(2) thereof,
and (ii) the qualification requirements of the applicable state securities laws.

(e)Information Rights. At all times (if any) prior to the expiration or earlier
termination of this Warrant, when the Company shall not be required to file
reports pursuant to Section 13 or 15(d) of the Exchange Act or shall not have
timely filed all such required reports, Warrantholder shall be entitled to the
information rights contained in Sections 7.1(b) and 7.1(c) of the Loan
Agreement, provided that the confidentiality provisions contained in Section
11.13 of the Loan Agreement shall apply to any information received under this
section, and in any such event Sections 7.1(b), 7.1(c) and 11.13 of the Loan
Agreement are hereby incorporated into this Agreement by this reference as
though fully set forth herein. In receiving any such information, Warrantholder
shall at all times comply with all securities laws applicable to the resale of
this Warrant or the shares of Common Stock issuable upon exercise of this
Warrant, including relevant insider trading laws.



6

--------------------------------------------------------------------------------

(f)Rule 144 Compliance. The Company shall, at all times prior to the earlier to
occur of (x) the date of sale or other disposition by Warrantholder of this
Warrant or all shares of Common Stock issued on exercise of this Warrant, or (y)
the expiration or earlier termination of this Warrant if the Warrant has not
been exercised in full or in part on such date, use all commercially reasonable
efforts to timely file all reports required under the 1934 Act and otherwise
timely take all actions necessary to permit the Warrantholder to sell or
otherwise dispose of this Warrant and the shares of Common Stock issued on
exercise hereof pursuant to Rule 144 promulgated under the Act as amended and in
effect from time to time, provided that the foregoing shall not apply in the
event of a Merger Event following which the successor or surviving entity is not
subject to the reporting requirements of the 1934 Act. If the Warrantholder
proposes to sell Common Stock issuable upon the exercise of this Agreement in
compliance with Rule 144, then, upon Warrantholder’s written request to the
Company, the Company shall furnish to the Warrantholder, within five (5)
business days after receipt of such request, a written statement confirming the
Company’s compliance with the filing and other requirements of such Rule.

SECTION 10.REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER.

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

(a)Investment Purpose. This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

(a)Private Issue. The Warrantholder understands (i) that the Common Stock
issuable upon exercise of this Agreement is not, as of the Effective Date,
registered under the Act or qualified under applicable state securities laws on
the grounds that the issuance contemplated by this Agreement will be exempt from
the registration and qualifications requirements thereof, and (ii) that the
Company’s reliance on exemption from such registration is predicated on the
representations set forth in this Section 10.

(b)Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment.

(c)Accredited Investor. Warrantholder is an “accredited investor” within the
meaning of Rule 501 of Regulation D promulgated under the Act, as presently in
effect (“Regulation D”).

(d)No Short Sales. Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Stock. Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Warrant, it shall not engage in any short sales or equivalent transactions in
the Common Stock.

SECTION 11.TRANSFERS.

Subject to compliance with applicable federal and state securities laws, this
Agreement and all rights hereunder are transferable, in whole or in part,
without charge to the holder hereof (except for transfer taxes) upon surrender
of this Agreement properly endorsed. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. The
transfer of this Agreement shall be recorded on the books of the Company upon
receipt by the Company of a notice of transfer in the form attached hereto as
Exhibit III (the “Transfer Notice”), at its principal offices and the payment to
the



7

--------------------------------------------------------------------------------

Company of all transfer taxes and other governmental charges imposed on such
transfer. Until the Company receives such Transfer Notice, the Company may treat
the registered owner hereof as the owner for all purposes. Notwithstanding
anything herein or in any legend to the contrary, the Company shall not require
an opinion of counsel in connection with any sale, assignment or other transfer
by Warrantholder of this Warrant (or any portion hereof or any interest herein)
or of any shares of Common Stock issued upon any exercise hereof to an affiliate
(as defined in Regulation D) of Warrantholder, provided that such affiliate is
an “accredited investor” as defined in Regulation D.



SECTION 12.MISCELLANEOUS.

(a)Effective Date. The provisions of this Agreement shall be construed and shall
be given effect in all respects as if it had been executed and delivered by the
Company on the date hereof. This Agreement shall be binding upon any successors
or assigns of the Company.

(b)Remedies. In the event of any default hereunder, the non-defaulting party may
proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where Warrantholder will not have an adequate remedy at law and where damages
will not be readily ascertainable. The Company expressly agrees that it shall
not oppose an application by the Warrantholder or any other person entitled to
the benefit of this Agreement requiring specific performance of any or all
provisions hereof or enjoining the Company from continuing to commit any such
breach of this Agreement.

(c)No Impairment of Rights. The Company will not, by amendment of its Charter or
through any other means, avoid or seek to avoid the observance or performance of
any of the terms of this Agreement, but will at all times in good faith assist
in the carrying out of all such terms and in the taking of all such actions as
may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

(d)Additional Documents. In the event the Company shall not be required to file
reports pursuant to Section 13 or 15(d) of the Exchange Act or shall not have
timely filed all such required reports, the Company agrees to supply such other
documents as the Warrantholder may from time to time reasonably request to value
this Warrant for Warrantholder’s accounting or reporting requirements and/or to
evaluate whether to exercise (in cash or a net issuance basis) this Warrant.

(e)Attorneys’ Fees. In any litigation, arbitration or court proceeding between
the Company and the Warrantholder relating hereto, the prevailing party shall be
entitled to reasonable attorneys’ fees and expenses and all costs of proceedings
incurred in enforcing this Agreement. For the purposes of this Section 12(e),
attorneys’ fees shall include without limitation reasonable fees incurred in
connection with the following: (i) contempt proceedings; (ii) discovery; (iii)
any motion, proceeding or other activity of any kind in connection with an
insolvency proceeding; (iv) garnishment, levy, and debtor and third party
examinations; and (v) post-judgment motions and proceedings of any kind,
including without limitation any activity taken to collect or enforce any
judgment.

(f)Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

(g)Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (a) personal



8

--------------------------------------------------------------------------------

delivery to the party to be notified, (b) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
shall be addressed to the party to be notified as follows:

If to the Warrantholder:

HERCULES CAPITAL, INC.

Legal Department

Attention: Chief Legal Officer and Michael Dutra

400 Hamilton Avenue, Suite 310

Palo Alto, CA 94301

Facsimile: 650-473-9194

Telephone: 650-289-3060

With a copy to (which shall not constitute notice):

LATHAM & WATKINS LLP

505 Montgomery Street, Suite 2000

San Francisco, CA 94111

Attn: Haim Zaltzman

Facsimile: 415-395-8095

Telephone: 415-395-8870

If to the Company:

AXSOME THERAPEUTICS, INC.

Attention: Chief Financial Officer

22 Cortlandt Street, 16th Floor

New York, New York

With a copy to (which shall not constitute notice):

DLA PIPER LLP (US)

51 John F. Kennedy Pkwy, Suite 120

Short Hills, NJ 07078

Attn: Emilio Ragosa, Esq.

Facsimile: 973-215-2804

Telephone: 973-307-3004



or to such other address as each party may designate for itself by like notice.

(h)Entire Agreement; Amendments. This Agreement constitutes the entire agreement
and understanding of the parties hereto in respect of the subject matter hereof,
and supersedes and replaces in their entirety any prior proposals, term sheets,
letters, negotiations or other documents or agreements, whether written or oral,
with respect to the subject matter hereof (including the Warrantholder’s
proposal letter dated September 2, 2020). None of the terms of this Agreement
may be amended except by an instrument executed by each of the parties hereto.

(i)Headings. The various headings in this Agreement are inserted for convenience
only and shall not affect the meaning or interpretation of this Agreement or any
provisions hereof.



9

--------------------------------------------------------------------------------

(j)Advice of Counsel. Each of the parties represents to each other party hereto
that it has discussed (or had an opportunity to discuss) with its counsel this
Agreement and, specifically, the provisions of Sections 12(n), 12(o), 12(p),
12(q) and 12(r).

(k)No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

(l)No Waiver. No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by Warrantholder at any time designated, shall be
a waiver of any such right or remedy to which Warrantholder is entitled, nor
shall it in any way affect the right of Warrantholder to enforce such provisions
thereafter during the term of this Agreement.

(m)Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

(n)Governing Law. This Agreement has been negotiated and delivered to
Warrantholder in the State of California, and shall be deemed to have been
accepted by Warrantholder in the State of California. Delivery of Common Stock
to Warrantholder by the Company under this Agreement is due in the State of
California. This Agreement shall be governed by, and construed and enforced in
accordance with, the laws of the State of California, excluding conflict of laws
principles that would cause the application of laws of any other jurisdiction.

(o)Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of California. By execution and
delivery of this Agreement, each party hereto generally and unconditionally: (i)
consents to personal jurisdiction in Santa Clara County, State of California;
(ii) waives any objection as to jurisdiction or venue in Santa Clara County,
State of California; (iii) agrees not to assert any defense based on lack of
jurisdiction or venue in the aforesaid courts; and (iv) irrevocably agrees to be
bound by any judgment rendered thereby in connection with this Agreement.
Service of process on any party hereto in any action arising out of or relating
to this Agreement shall be effective if given in accordance with the
requirements for notice set forth in Section 12(g), and shall be deemed
effective and received as set forth in Section 12(g). Nothing herein shall
affect the right to serve process in any other manner permitted by law or shall
limit the right of either party to bring proceedings in the courts of any other
jurisdiction.

(p)Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising under or in connection with this Warrant be resolved by a judge
applying such applicable laws. EACH OF THE COMPANY AND WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST WARRANTHOLDER OR ITS
ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY RELATING TO
THIS WARRANT. This waiver extends to all such Claims, including Claims that
involve persons or entities other the Company and Warrantholder; Claims that
arise out of or are in any way connected to the relationship between the Company
and Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.



10

--------------------------------------------------------------------------------

(q)Judicial Reference. If the waiver of jury trial set forth above is
ineffective or unenforceable, the parties agree that all Claims shall be
resolved by reference to a private judge sitting without a jury before a
mutually acceptable referee.

(r)Pre-arbitration Relief. In the event Claims are to be resolved by
arbitration, either party may seek from a court of competent jurisdiction
identified in Section 12(o), any prejudgment order, writ or other relief and
have such prejudgment order, writ or other relief enforced to the fullest extent
permitted by law notwithstanding that all Claims are otherwise subject to
resolution by judicial reference.

(s)Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery (PDF), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

(t)Specific Performance. The parties hereto hereby declare that it is impossible
to measure in money the damages which will accrue to Warrantholder by reason of
the Company’s failure to perform any of the obligations under this Agreement and
agree that the terms of this Agreement shall be specifically enforceable by
Warrantholder. If Warrantholder institutes any action or proceeding to
specifically enforce the provisions hereof, any person against whom such action
or proceeding is brought hereby waives the claim or defense therein that
Warrantholder has an adequate remedy at law, and such person shall not offer in
any such action or proceeding the claim or defense that such remedy at law
exists.

(u)Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

(v)Legends. To the extent required by applicable laws, this Warrant and the
shares of Common Stock issuable hereunder (and the securities issuable, directly
or indirectly, upon conversion of such shares of Common Stock, if any) may be
imprinted with a restricted securities legend in substantially the following
form:



THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION THEREOF
UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144
OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.



[Remainder of Page Intentionally Left Blank]





11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Warrant Agreement to be
executed by its officers thereunto duly authorized as of the Effective Date.



COMPANY:







AXSOME THERAPEUTICS, INC.











By:

/s/ Herriot Tabuteau, M.D.



Name:

Herriot Tabuteau, M.D.



Title:

President and Chief Executive Officer











WARRANTHOLDER:







HERCULES CAPITAL, INC.











By:

/s/ Jennifer Choe



Name:

Jennifer Choe



Title:

Associate General Counsel









--------------------------------------------------------------------------------

EXHIBIT I



NOTICE OF EXERCISE



To:Axsome Therapeutics, Inc.



(1)

The undersigned Warrantholder hereby elects to purchase [_______] shares of the
Common Stock of Axsome Therapeutics, Inc., pursuant to the terms of the
Agreement dated the 25th day of September, 2020 (the “Agreement”) between Axsome
Therapeutics, Inc. and the Warrantholder, and [CASH PAYMENT: tenders herewith
payment of the Purchase Price in full, together with all applicable transfer
taxes, if any.] [NET ISSUANCE: elects pursuant to Section 3(a) of the Agreement
to effect a Net Issuance.]



(2)

Please issue a certificate or certificates representing said shares of Common
Stock in the name of the undersigned or in such other name as is specified
below.



(Name)











(Address)









WARRANTHOLDER: HERCULES CAPITAL, INC.









By:





Name:





Title:







13

--------------------------------------------------------------------------------

EXHIBIT II



1.

ACKNOWLEDGMENT OF EXERCISE

The undersigned, Axsome Therapeutics, Inc., hereby acknowledge receipt of the
“Notice of Exercise” from Hercules Capital, Inc. to purchase [____] shares of
the Common Stock of Axsome Therapeutics, Inc. pursuant to the terms of the
Agreement, and further acknowledges that [______] shares remain subject to
purchase under the terms of the Agreement.





COMPANY:

AXSOME THERAPEUTICS, INC.











By:











Title:











Date:







14

--------------------------------------------------------------------------------

EXHIBIT III



TRANSFER NOTICE



(To transfer or assign the foregoing Agreement execute this form and supply
required information. Do not use this form to purchase shares.)



FOR VALUE RECEIVED, the foregoing Agreement and all rights evidenced thereby are
hereby transferred and assigned to





(Please Print)







whose address is























Dated:









Holder’s Signature:









Holder’s Address:

















Holder’s Taxpayer Identification Number:





15

--------------------------------------------------------------------------------